Citation Nr: 0939183	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1964 to 
March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2008.  A transcript of that 
hearing is of record.  At his 2008 Board hearing, the Veteran 
withdrew his claim for service connection for erectile 
dysfunction secondary to diabetes mellitus.


FINDING OF FACT

Hypertension is not attributable to the Veteran's period of 
active military service; it was not manifested within the 
first post-service year; it was not caused or made worse by 
the Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein; hypertension is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 5107 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009); 38 C.F.R. 
§ 3.310 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
the RO's subsequent actions.  Id.)  Specifically regarding 
VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to secondary service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided an examination in furtherance of his claim.  In 
terms of whether or not the Veteran should have been afforded 
a VA examination for an opinion as to whether his 
hypertension was directly related to service, the Board notes 
that VA is not required to provide a medical examination to a 
claimant as part of the duty to assist if the record does not 
already contain some indication that current disability is 
related to military event, injury, or disease.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 
326 F.3d 1381 (2003) (Board under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
Veteran's disability or symptoms were service related).  In 
this case, the Veteran himself does not assert that his 
hypertension is directly related to his active duty service, 
and there is no evidence of record suggesting that his 
hypertension is directly related to his time spent on active 
duty.  As such, the Board finds that a VA examination 
pertaining to direct service connection was not required, and 
no duty to assist was unmet.

Lastly, the Board notes that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate, as it was 
predicated on a reading of the STRs, and VA medical records 
in the Veteran's claims file, and considered all of the 
pertinent evidence of record, including the Veteran's lay 
statements regarding his belief that his hypertension was 
made worse by his diabetes mellitus.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty 
to assist was unmet.

II. Secondary service connection

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Further, additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.   In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
2006 change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.

The Veteran was afforded a VA examination in March 2009.  At 
this examination, the examiner provided an opinion as to 
whether the Veteran's hypertension was caused or made 
chronically worse by his service-connected diabetes mellitus.  
The examiner diagnosed the Veteran with hypertension, noting 
that it had existed since at least 1992, and that his 
diabetes had not been diagnosed until 10 years later, and 
there was no evidence that his diabetes had existed earlier.  
The examiner explained that his renal function was normal in 
2002.  As such, the examiner noted that the Veteran's 
diabetes did not cause his hypertension.  Further, the 
examiner noted that the Veteran's hypertension had not been 
made chronically worse by the diabetes.  She noted that the 
Veteran had a significant history of polysubstance abuse, and 
continued to smoke, and had a recent (March 2009) positive 
drug screen for cocaine.  The examiner referenced a progress 
note dated in October 2006, which stated that the Veteran 
reported a history of three myocardial infarctions and three 
strokes in his past, problems which the Veteran himself 
stated were probably related to cocaine.  The examiner noted 
that the Veteran's diabetes had been well controlled and at 
the present time was diet controlled.  In summary, the 
examiner attributed the Veteran's hypertension to his 
personally acknowledged and documented history of 
polysubstance abuse and smoking, rather than to his diabetes 
mellitus.  This 2009 opinion stands uncontradicted in the 
record.  Therefore, because the record contains no evidence 
that the Veteran's hypertension was caused or aggravated by 
his service-connected diabetes, the Board finds that service 
connection for hypertension on a secondary basis is not 
warranted.

III. Direct and Presumptive Service Connection

Here, the Veteran's service treatment reports are completely 
absent any complaints or treatment related to hypertension, 
and the Veteran's March 1968 discharge examination noted a 
blood pressure reading of 132 systolic and 84 diastolic which 
does not meet the criteria for hypertension.  See VA's 
definition of hypertension below.  The first post-service 
diagnosis of hypertension is not until a 1992 VA examination, 
when the examiner diagnosed the Veteran with mild 
hypertension, noting that he had no history of hypertension 
but at this examination his blood pressure was 138/92mm 
sitting, recumbent 150/90, standing 130/98mm.  Further, the 
record does not contain a medical opinion establishing a 
nexus between the Veteran's time spent in the military and 
his currently diagnosed hypertension.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including hypertension, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2009).

The Board notes that the rating criteria defines the term 
hypertension as a diastolic blood pressure reading 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  The rating criteria also 
indicate that isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 note(1).  

In this case, although current treatment reports show that 
the Veteran currently suffers from hypertension, (see 
outpatient treatment records from the Cleveland VAMC), the 
STRs are completely absent of a diagnosis of high blood 
pressure, or treatment related to hypertension, and the 
Veteran's March 1968 discharge evaluation did not assess the 
Veteran with hypertension.  Further, the first post-service 
diagnosis in the record of hypertension is not until 
September 1992, over 20 years after discharge from active 
duty, and the record does not contain a medical opinion 
attributing the Veteran's hypertension directly to his time 
spent on active duty.

In summary, the Board finds that service connection for 
hypertension on a direct basis is not warranted because the 
STRs do not show that the Veteran experienced high blood 
pressure while on active duty.  The first documented post-
service indication of elevated blood pressure was over twenty 
years after military service, which is a considerable lapse 
in time between service and the initial post-service 
diagnosis.  Lastly, the record does not contain medical 
evidence establishing a nexus between the Veteran's currently 
diagnosed hypertension and his active duty service.

There is no indication that hypertension was shown during the 
one-year presumptive period, as the record shows that the 
Veteran's hypertension began in 1992, over twenty years after 
his discharge from the military.  Based on the above 
analysis, the Board finds that service connection for 
hypertension is not warranted on a direct or presumptive 
basis.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  


ORDER

Entitlement to service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


